Casé 1:10-cr-00851-JFK Document 48

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES TORRES

 

x

Filed 09/23/20 Page ToT 1

#10 CR 851 (EK)

The violation of supervised release conference is rescheduled from October 5, 2020

to October 8, 2020 at 11:15 a.m.

in Courtroom 20-C .

SO ORDERED.

Dated:

New York, New York

q-1310

FD Kare

 

 

 

HUSDC SDNY
HW DOCUMENT

ELOY RONICALLY FIL ED

LOG
: ary!
| BOC fr

is

DATE

Nonacee rhe Mee

  
   

ect an Aa A carrie ara

22-20

Spe TS EET

 

 

   

crarrisamatreaniepe talib

JOHN F. KEENAN oe

United States District Judge

peterpan

Ceesties

Bre are eounered anh ieee -
